DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 8 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear exactly what applicant intends for the definitions of Y and Z to be in requirement b1).  Does applicant intend for the definitions of Y and Z to be the same or different that the definitions found in claim 1?  It is unclear what applicant intends for the definitions for X, Y and Z to be in requirement b2).  Does applicant intend for the definitions of X, Y, or Z to be the same or different than those found in instant claim 1 requirement 2.   For examination purposes the X, Y, and Z are the same as defined in claim 1.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires the one or more compounds to be selected from sugars, glycerol, polyethylene glycol, and polypropylene glycol; however, the claim does not set forth these specific compounds.  It is acknowledged that mono- and polyhydric alcohols are found in instant claim 5.  It is acknowledged the above described are specific examples of mono- or polyhydric alcohols.  If applicant intends for these specific compounds to be chosen from the broad class of mono- and polyhydric alcohols, the examiner suggest amending to claim to state so, such as amending claim 6 to require the mono- or polyhydric alcohols are chosen from/selected from/comprises the above listed monomers.  Claim 9 sets forth an initiator; however, claim 1 only sets forth photoinitiators or photosensitizers.  Therefore claim 10 is not further limiting.  Claim 10, as written, requires a composition comprising at least one compound of formula (I); at least one photopolymerizable monomer with an optional co-initiator and further optional components such as fillers, solvents, further initiators or sensitizers, plasticizers, or flow enhancers.  However, claim 1 does not require or define the other components, such as the at least one photopolymerizable monomer with an optional co-initiator and further optional components such as fillers, solvents, further initiators or sensitizers, plasticizers, or flow enhancers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lissi et al (J. of Polymer Sci., 1979).
Lissi sets forth polymerization photosensitized by carbonyl compounds.  In Table 1, Lissi sets forth compositions comprising one of methyl methacrylate and butyl methacrylate, respectfully, in combination with ethyl pyruvate.  Ethyl pyruvate has the formula
    PNG
    media_image1.png
    204
    218
    media_image1.png
    Greyscale
, which is deemed to anticipate the formula of claims 1-2, when n is 1, Y and Z are not present, X is OR3, wherein R3 is an ethyl group, and R1 is a methyl group.  In this instance, the photoinitiator ethyl pyruvate is a Type II photoinitiator—claim 3.  Lissi sets forth exposing the photoinitiator ethyl pyruvate with methyl methacrylate in the presence of triethylamine, as a co-initiator.  Thus claims 4-5, 8 and 10 are anticipated.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lissi as applied to claims 1-5, 8 and 10 above, and further in view of Mayer et al (4,369,206).
Lissi does not expressly teach the addition amount of said photoinitiator or photosensitizer of formula (I) as defined.   However, it is known in the art that similar diketone photoinitiators, such as pyruvic acids containing ammonium/amine salts can be added in amounts from 0.3 to 15 wt. % in coating compositions for UV activation—see col. 6, lines 38-44 of Mayer.  Lissi and Mayer are analogous art because they are from the same field of invention that is the art of diketone photoinitiators.  Therefore, it would have been obvious to a skilled artisan to addition the ethyl pyruvate of Lissi to compositions in encompassing amount from at  least 0.3 to about 15 wt. % is as known from the teachings of the prior art with an expectation of obtaining a viable photo-initiated composition upon exposure to actinic radiation, as suggested by Mayer al.  Applicant is reminded the courts have upheld wherein the general composition is known in the art, it is not inventive, to obtain the optimum workable ranges by experimentation—see In re Aller 105 USPQ 233 (CCPA 1955).  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC